Citation Nr: 1044369	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for postoperative right 
inguinal hernia.

2. Entitlement to service connection for lumbago with 
degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In June 2008, the Veteran testified at a personal hearing before 
a Decision Review Officer, and in February 2010, he testified at 
a hearing before the undersigned.  Transcripts of the hearings 
are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board determines that a remand is necessary with regard to 
both of the Veteran's claims.  First, with respect to the back 
claim, the Board observes that he was not provided adequate 
notice under the Veterans Claims Assistance Act of 2000 (VCAA).  
The Veteran initially filed a claim for service connection for 
his back disorder in 1980.  An administrative decision was 
promulgated in September 1980 that found that the Veteran's 
claimed cause of his back pain, a jeep accident in 1967, was not 
in the line of duty.  Therefore, in October 1980, a letter 
decision was issued to the Veteran that advised him that his back 
disorder was incurred under such circumstances as to preclude 
payment of compensation for the disorder.  The Veteran did not 
appeal the decision and it became final.  38 U.S.C. § 4005(c) 
(1958, Supp. 1962) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104 (1956, Supp. 1961) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

Accordingly, new and material evidence is required to reopen the 
claim for consideration on the merits.  In November 2006, a VCAA 
letter was sent to the Veteran that informed him of the content 
of the October 1961 decision.  However, this letter is absent any 
discussion of new and material evidence and what the Veteran must 
submit to reopen his claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Therefore, the issue must be remanded so that 
corrective VCAA notice may be sent.   

As for the Veteran's claim for service connection for 
postoperative right inguinal hernia, a review of the record 
reveals that the Veteran was afforded a VA examination in 
December 2006.  However, this examination is inadequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  First, the Board 
observes that the examiner did not have access to the claims 
file, and the medical history documented by the examiner was 
inconsistent with the medical history documented in the claims 
file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008).  Specifically, the examiner stated that the Veteran had a 
bilateral inguinal hernia repair prior to boot camp and that the 
surgery was noted at enlistment.  However, the enlistment 
examination only notes a left inguinal hernia scar from an 
operation that occurred in August 1965.  Thus, the examiner had 
incorrect facts available for consideration.  Moreover, the 
examiner did not provide an opinion.  Once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, VA 
must provide an adequate one.  Barr at 311.  As the claims file 
was not available for review and no opinion was requested, the VA 
examination is inadequate.  Therefore, the claim must be remanded 
so that another VA examination may be scheduled.

Finally, the Board finds that there may be outstanding VA 
treatment records that should be obtained.  The record reflects 
that the Veteran seeks frequent treatment at the Salem VA Medical 
Center (VAMC), and the last record of such treatment is dated in 
June 2009.  Thus, all VA treatment records from the Salem VAMC 
dated from June 2009 onward should be obtained.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).

Moreover, the Veteran has reported treatment at the Salem VAMC in 
1973.  In June 2008, a request was sent to the VAMC for records 
dated from 1973 to 2002.  This request indicated that a negative 
reply is required.  In July 2009, a response was received that 
included records from July 9, 2002 and indicated the request was 
completed.  Another request was sent in August 2009, but no 
response to this request is of record.  In August 2009, the RO 
made a formal finding that the Salem VAMC records dated from 1973 
to July 9, 2002 are unavailable.  Unfortunately, the Board 
determines that the response from the VAMC in July 2009 is 
insufficient as it is not clear whether the VAMC's response was a 
negative reply with regard to those records.  Thus, while the 
appeal is in REMAND status, additional efforts should be made to 
secure the Veteran's treatment records from the Salem VAMC dated 
from 1973 to 2002, in addition to the records dated from June 
2009 onward. 

Accordingly, the case is REMANDED for the following action:

1.	Send an additional request to the Salem 
VAMC for records dated from 1973 to 2002.  
If the records are not available, a 
response indicating that fact must be 
provided. 

2.	Obtain VA treatment records from the Salem 
VAMC dated from June 2009 onward.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

3.	Send the Veteran a corrective VCAA notice 
that advises him that new and material 
evidence is necessary to reopen his claim 
of entitlement to service connection for 
lumbago with degenerative joint disease 
and that provides the appropriate 
definition of new and material evidence. 

4.	Schedule the Veteran for a VA examination 
in order to ascertain the etiology of his 
postoperative inguinal hernia repair.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran's recurrent right inguinal 
hernia is causally or etiologically 
related to a disease, incident, or 
injury in military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

5.	After completing the above actions and any 
other development indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim 
should be readjudicated, to include all 
evidence received since the September 2009 
supplemental statement of the case.  If 
any claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


